Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-6, 9-12, 14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramani (US 9,811,261) in view of Mashtakov (US 2016/0380953) in view of Chesluk (US 2016/0066038) in view of Damman (US 2013/0185143).
Regarding claim 1, Ramani discloses . An integrated platform comprising:
a profile management application that maintains a plurality of user profiles; each respective one of the plurality of user profiles associated with a respective user of the integrated platform and including data representative of permissions granted to the respective user enabling access to content on a media platform (col. 4 lines 21-38);
a permissions management application that determines the respective user’s permissions, wherein the data enable identification of content from the media platform that is selectively available for consumption by the respective user (col. 4 lines 21-37, col. 18 lines 36-60).
	Ramani does not specifically disclose a curated content management application that maintains curated content, wherein each respective user is enabled to curate content from the media platform in the respective user profile.
	However, Mashkatov discloses a curated content management application that maintains curated content, wherein each respective user is enabled to curate content from the media platform in the respective user profile ([0051-0053]).  It would have been obvious to incorporate the curated smart feed system of Mashkatov into the system of Ramani in order to provide users with a  personalized feed.
	Ramani in view of Mashkatov does not specifically disclose engaging in communications associated with recommendations regarding the content.
	However, Chesluk discloses engaging in communications associated with recommendations regarding the content ([0186-0189, 0199, 0266]).  It would have been obvious to incorporate the sharing of streams of Chesluk into the system of Ramani in view of Mashkatov in order to allow users to interact and watch content together with their friends.
	Ramani in view of Mashkatov in view of Chesluk does not specifically disclose a monetization application that enables a respective user to monetize the respective user’s interactions with features of the platform and other user’ use of the curated content.
	However, Damman discloses a monetization application that enables a respective user to monetize the respective user’s interactions with features of the platform and other user’ use of the curated content ([107, 116, 161]).  It would have been obvious to incorporate the monetization of Damman into the system of Ramani in view of Mashkatov in view of Chesluk in order to allow user’s to financially benefit from the sharing of their content.
	Regarding claim 2, Ramani in view of Mashkatov in view of Chesluk discloses wherein the permissions management application checks content that is recommended to a respective user against the data to confirm available access for the respective user (col. 4 lines 21-37 of Ramani; col. 18 lines 36-60, col. 6 lines 5-25 of Ramani).
	Regarding claim 3, Ramani in view of Mashkatov in view of Chesluk discloses wherein the permissions management application confirms access when the permissions granted to the respective user provide permission to consume the content (col. 4 lines 21-37 of Ramani; col. 18 lines 36-60, col. 6 lines 5-25 of Ramani).
	Regarding claim 4, Ramani in view of Mashkatov in view of Chesluk discloses wherein, when the permissions granted to the respective user do not provide permission, the permissions management application denies access pending further action by the respective user (col. 4 lines 21-37 of Ramani; col. 18 lines 36-60, col. 6 lines 5-25 of Ramani).
Regarding claim 5, Ramani in view of Mashkatov in view of Chesluk in view of Damman discloses wherein the monetization application further enables the integrated platform to monetize the respective user’s interactions with features  ([107, 116, 161] of Damman)
Regarding claim 6, Ramani in view of Mashkatov in view of CHesluk discloses wherein the interactions comprise providing user credentials for the integrated platform to collect the data, providing special permission for the integrated platform to collect other data associated with the respective user, curating content, consuming content, viewing advertisements, and engaging in communications associated with recommendations ([0046-0049] of Mashkatov).

Regarding claim 9, Ramani in view of Mashkatov in view of CHesluk discloses a consumption application that enables the curated content in the respective user’s profile to be consumed by an arbitrary number of other respective users simultaneously ([0186-0189, 0199, 0266] of CHesluk).
Regarding claim 10, Ramani in view of Mashkatov in view of CHesluk discloses wherein the consumption application enables any respective user to provide a live feed to the other respective users as the curated content is being consumed([0186-0189, 0199, 0266] of CHesluk).
Regarding claim 11, Ramani in view of Mashkatov in view of CHesluk discloses a data mining application that enables the integrated platform to retrieve at least one of use data from the media platform and device data from a device associated with the user ([0046-0049] of Mashkatov).
Regarding claim 12, Ramani in view of Mashkatov in view of Chesluk discloses wherein the profile management application stores the use data and the device data in the respective user’s profile (fig. 3 of Ramani).
Regarding claim 14, Ramani in view of Mashkatov in view of Chesluk in view of Damman discloses A system of organizing and monetizing user data, the system comprising:
a computer server hosting an integrated platform, the server comprising: a processing component; and a memory component comprising instruction sets to enable functionality of the integrated platform, and a database operatively coupled to the server and having access to the memory component; wherein the integrated platform is operatively coupled to the memory component and to the database, and comprises: a profile management application that maintains a plurality of user profiles; each respective one of the plurality of user profiles associated with a respective user of the integrated platform and including data representative of permissions granted to the respective user enabling access to content (col. 4 lines 21-37 of Ramani) on a third party media platform ([0046-0049] of Mashkatov); 
a permissions management application that determines the respective user’s permissions, wherein the data enable identification of content from the third party media platform that is selectively available for consumption by the respective user (col 4 lines 21-37, col 18 lines 36-60 of Ramani); 
a curated content management application that maintains curated content, wherein each respective user is enabled to curate content from the media platform in the respective user profile ([0051-0053] of Mashkatov), to engage in communications associated with recommendations and consumption regarding the content, and to present the respective user’s curated content and live feeds in a channel format to other respective users ([0186-0189, 0199, 0266] of Chesluk); and
a data mining application that enables the integrated platform to retrieve at least one of use data from the third party media platform and device data from a device associated with the user, wherein the use data and the device data are stored in the database ([0046-0049] of Mashkatov).
And a monetization application that enables the respective user to monetize the use data, the device data, or both ([107, 116, 161] of Damman).  
Regarding claim 16, Ramani in view of Mashkatov in view of Chesluk discloses wherein the integrated platform further comprises a recommendation application that employs the respective user’s interactions to recommend content to the respective user ([0051-0053] of Mashkatov).

Claim 8,13,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramani (US 9,811,261) in view of Mashtakov (US 2016/0380953) in view of Chesluk (US 2016/0066038) n view of Damman (US 2013/0185143)  in view of Riegel (US 2017/0064400).
Regarding claim 8, Ramani in view of Mashtakov in view of Chesluk in view of Damman does not specifically disclose wherein the monetization application enables the integrated platform to monetize by selling the data, the other data, or both.
Riegel discloses wherein the monetization application enables the integrated platform to monetize by selling the data, the other data, or both ([0039] of Riegel).  It would have been obvious to incorporate the selling of data of Riegel into the system of Ramani in view of Mashkatov in view of Chesluk in view of Damman in order to incentivize data monitoring by selling data.
Regarding claim 13, Ramani in view of Mashtakov in view of Chesluk in view of Damman in view  of Riegel discloses wherein the monetization application further enables the respective user and the integrated platform to monetize the use data, the device data or both ([0039] of Riegel, [107, 116, 161] of Damman).
Regarding claim 15, Ramani in view of Mashtakov in view of Chesluk in view  of Riegel discloses wherein the integrated platform further comprises a monetization application that enables the integrated platform to monetize the use data, the device data, or both ([0039] of Riegel).
Regarding claim 17, Ramani in view of Mashkatov in view of CHesluk in view of RIegel discloses wherein the recommendation application allows the respective user to provide a recommendation of content to other respective users and employs the other respective users’ interactions to assess a value of the recommendation ([0039] of Riegel).
Regarding claim 18, see the rejection of claims 14,15.
Regarding claim 19, Ramani in view of Mashkatov in view of CHesluk in view of RIegel discloses allowing the curated content in the respective user’s profile to be consumed by an arbitrary number of other respective users simultaneously ([0186-0189, 0199, 0266]) of Chesil).
Regarding claim 20, Ramani in view of Mashkatov in view of Chesluk in view of Riegel discloses allowing any respective user to provide a live feed to the other respective users as the curated content is being consumed ([0186-0189, 0199, 0266] of CHesluk).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramani (US 9,811,261) in view of Mashtakov (US 2016/0380953) in view of Chesluk (US 2016/0066038) n view of Damman (US 2013/0185143)  in view of Lection (US 2016/0316334).
Regarding claim 7, Ramani in view of Mashtakov in view of Chesluk in view of Damman does not specifically disclose wherein the monetization application enables the respective user by providing by the integrated platform, to monetize by providing to the respective user one of subscription rebates, free or subsidized access to content, reduced advertising or advertising-free content, or cash rewards.
However, Lection discloses wherein the monetization application enables the respective user to monetize by providing by the integrated platform to monetize by providing to the respective user one of subscription rebates, free or subsidized access to content, reduced advertising or advertising-free content, or cash rewards. ([0051]).  It would have been obvious to incorporate the incentives of Lection into the system of Ramani in view of Mashtakov in view of Chesluk in view of Damman in order to incentive users to engage in content.



Response to Arguments
Arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426